DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/03/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Chuter as the primary reference.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 12-14, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuter (PGPub US 2015/0133988 A1).
With respect to claim 1, Chuter discloses a balloon catheter (8 in Figs. 1A-B) comprising: a catheter shaft (12) extending between proximal (not shown) and distal end portions (12b) along a shaft axis (12d), the catheter shaft (12) includes: an inflation lumen (12c); and at least one inflation port (PP [0044]: "For example, an inflation lumen 12c may be provided that communicates between a source of inflation media, e.g., a syringe (filled with inflation gas or fluid, such as saline) coupled to a handle or hub on the proximal end (not shown) and an interior of the balloon 10") in communication with the inflation lumen (12c), a balloon assembly (10) coupled with the catheter shaft (12) and in communication with the at least one inflation port (PP [0044]), the balloon assembly (10) includes: a balloon membrane (10) having a balloon body, a balloon proximal nose, and a balloon distal nose (PP [0042]: "a balloon that includes a proximal end section and a distal end section (e.g., conically-shaped or otherwise tapered end sections) and having a substantially cylindrical section therebetween") coupled with the catheter shaft (coupled to 12 at 20, 22), an interlaced jacket (50) coupled with the balloon membrane (10, PP [0062]: "In this embodiment, the supporting structure 50 includes a single fiber 54 attached at proximal and distal attachment locations 56, 58 on the balloon 10 and/or catheter 12 and wrapped or wound around the outer surface of the balloon 10”), the interlaced jacket (50) includes interlaced filaments (52 and 54, PP [0042]: "The balloon also includes a supporting structure such as one or more wires or other fibers provided as a braid, wrap, mesh, and the like, which is wrapped around the balloon membrane”) extending at diverging angles relative to the shaft axis (12d); and wherein the interlaced jacket (50) is configured to operate independently of the balloon membrane permitting movement of the interlaced jacket relative to the PP [0042]: “The supporting structure may surround, support, and/or otherwise extend over the entire length of the balloon to provide support yet be free to move relative to the balloon”).
Regarding claim 2, Chuter further discloses wherein the interlaced jacket (50 in Figs. 1A-B) is bonded with the balloon membrane (10) at one or more localized bonds (56 and 58) with intervening decoupled spaces (PP [0051]: "The fibers 52, 54 are illustrated as being attached to either the catheter 12 and/or balloon 10 only at proximal and distal attachment locations 56, 58… while the lengths of the fibers 52, 54 between the attachment locations 56, 58 remain unattached to the balloon 10").
Regarding claim 5, Chuter further discloses wherein the interlaced jacket (50 in Figs. 1A-B) is bonded at one or more perimeter locations (56 and 58) around a perimeter of the balloon membrane (10) (PP [0051]: "The fibers 52, 54 are illustrated as being attached to either the catheter 12 and/or balloon 10 only at proximal and distal attachment locations 56, 58… while the lengths of the fibers 52, 54 between the attachment locations 56, 58 remain unattached to the balloon 10").
With respect to claim 6, Chuter further discloses wherein the balloon membrane (10 in Figs. 1A-B) is an elastic membrane (PP [0054]: "The balloon 10 generally may be formed from low-compliance thermoplastic material, e.g., mid to high durometer PEBAX, nylon, or PET, and the like", nylon is an elastic material) and the balloon membrane (10) is configured to move relative to the interlaced jacket (50, PP [0042]: "The supporting structure may surround, support, and/or otherwise extend over the entire length of the balloon to provide support yet be free to move relative to the balloon") between the one or more perimeter locations (PP [0051]: "The fibers 52, 54 are illustrated as being attached to either the catheter 12 and/or balloon 10 only at proximal and distal attachment locations 56, 58… while the lengths of the fibers 52, 54 between the attachment locations 56, 58 remain unattached to the balloon 10").
Regarding claim 7, Chuter further discloses wherein the interlaced jacket (50 in Figs. 1A-B) is movably coupled along an exterior of the balloon membrane (10, PP [0042]: "The supporting structure may surround, support, and/or otherwise extend over the entire length of the balloon to provide support yet be free to move relative to the balloon").
With respect to claim 8, Chuter further discloses wherein the interlaced jacket (50 in Figs. 1A-B) extends continuously around the balloon membrane (10, PP [0042]: “The supporting structure may surround, support, and/or otherwise extend over the entire length of the balloon”).
Regarding claim 9, Chuter further discloses wherein the interlaced filaments (52 and 54 in Figs. 1A-B) extending at diverging angles relative to the catheter shaft (12) are misaligned with the catheter shaft (alpha misaligned with 12 in Fig. 2A, PP [0062]: “While a single fiber 54 is shown in this embodiment for simplicity, multiple fibers may be used as in other embodiments herein”).
Regarding claim 12, Chuter further discloses wherein the interlaced filaments (52 and 54 in Figs. 1A-B) are in one or more interlacing configurations including braiding, weaving, knitting, crocheting, nalbinding, mesh, or non-woven (PP [0053]: "Alternatively, while two fibers 52, 54 are illustrated, other variations of the supporting structure 50 may utilize more than two fibers, e.g., one or more sets of fibers wound in opposite directions and configured into a braid, wrap, mesh, and the like, e.g., between about two and one hundred fibers (2-100), ten and eighty (10-80), twenty and fifty (20-50), e.g., total fibers or in each direction, depending on the application, similar to other embodiments described elsewhere herein").
With respect to claim 13, Chuter further discloses wherein the interlaced jacket (50 in Figs. 1A-B) is coupled with the balloon membrane (10) at the balloon body (PP [0051]: "The fibers 52, 54 are illustrated as being attached to either the catheter 12 and/or balloon 10 only at proximal and distal attachment locations 56, 58… while the lengths of the fibers 52, 54 between the attachment locations 56, 58 remain unattached to the balloon 10", claim language does not require a direct/fixed coupling, 52 and 54 are in contact with the middle balloon body portion).
Regarding claim 14, Chuter further discloses wherein the interlaced jacket (50 in Figs. 1A-B) is coupled with the balloon membrane (10) at one or more of the balloon body, the balloon distal nose, or the balloon proximal nose (PP [0051]: "The fibers 52, 54 are illustrated as being attached to either the catheter 12 and/or balloon 10 only at proximal and distal attachment locations 56, 58… while the lengths of the fibers 52, 54 between the attachment locations 56, 58 remain unattached to the balloon 10", 52 and 54 couple to 10 via 58 and 56 which are at the proximal and distal noses, furthermore the claim language does not require a direct/fixed coupling and 52/54 are in contact with the balloon body as well as the noses).
With respect to claim 24, Chuter further discloses wherein the balloon membrane (10 in Figs. 1A-B)  includes a semi-compliant balloon membrane, a non-compliant balloon membrane, or a compliant balloon membrane (PP [0046]: "The membrane of the balloon 10 may generally comprise a low-compliance or non-compliant material").
With respect to claim 25, Chuter further discloses wherein the balloon assembly (10 in Figs. 1A-B) is configured to transition between deflated and inflated configurations (see Figs. 2A-B), in the deflated configuration (PP [0062]: “In FIG. 2A, the balloon 10 is shown in its contracted or delivery condition”) the balloon membrane (10) is at a position (see angle alpha in Fig. 2A) relative to the interlaced jacket (50, PP [0062]: “While a single fiber 54 is shown in this embodiment for simplicity, multiple fibers may be used as in other embodiments herein”); and in the inflated configuration (PP [0062]: “in FIG. 2B, the balloon 10 is shown in its expanded condition”) the balloon membrane (10) is moved relative to the interlaced jacket (50, see angle alpha plus delta in Fig. 2B), in the first position to distribute pressure across the interlaced jacket (50, PP [0016]: "A supporting structure configured as a mesh of supporting fibers may bend in much the same way as a braided stent by reorienting its fibers rather than stretching its fibers").
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chuter (PGPub US 2015/0133988 A1).
Regarding claim 10, Chuter is silent on wherein the diverging angles (angle alpha in Figs. 2A-B) include diverging angles of around 40 to 70 degrees, but discloses that- “The pitch or angle between the fibers of the supporting structure and the longitudinal axis of the balloon may vary according to the desired mechanical properties of the specific application” (PP [0019]).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Chuter disclosure to explicitly include wherein the diverging angles include diverging angles of around 40-70 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Chuter would not operate differently with the claimed diverging angles since a variety of values for diverging angles are contemplated. Furthermore, the applicant places no criticality on the range claimed, indicating only that the interlaced filaments are braided at diverging angles “between 30 and 80 degrees, 40 and 70 degrees, 50 and 60 degrees, or the like” (spec. page 18, lines 2-3).
With respect to claim 11, Chuter is silent on wherein the diverging angles (angle alpha in Figs. 2A-B) include diverging angles of around 50 to 60 degrees, but discloses that- “The pitch or angle between the fibers of the supporting structure and the longitudinal axis of the balloon may vary according to the desired mechanical properties of the specific application” (PP [0019]).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Chuter disclosure to explicitly include wherein the diverging angles include diverging angles of around 50-60 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Chuter would not operate differently with the claimed diverging angles since a variety of values for diverging angles are contemplated. Furthermore, the applicant places no criticality on the range claimed, indicating only that the interlaced filaments are braided at diverging angles “between 30 and 80 degrees, 40 and 70 degrees, 50 and 60 degrees, or the like” (spec. page 18, lines 2-3).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chuter (PGPub US 2015/0133988 A1) in view of Nath (Patent No. US 9,402,983).
With respect to claim 15, Chuter fails to disclose wherein at least one of the balloon distal nose and the balloon proximal nose include a terraced profile having tapered surfaces with interposing anchor surfaces.
	Nath teaches, in the same field of endeavor of expanding balloon catheters (abstract), a catheter (31 in overview Fig. 3) coupled with a balloon (32) wherein the balloon has a balloon distal nose and a balloon proximal nose (labeled below in annotated Fig. 3).

    PNG
    media_image1.png
    541
    715
    media_image1.png
    Greyscale

	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Chuter reference in view of the teachings of Nash to incorporate a terraced profile on at least one of the balloon distal nose or the balloon proximal nose. One of ordinary skill in the art would have been motivated to perform this modification in order to allow for an abrupt step transition during inflation of the balloon in order to control the diameter of dilation (abstract: “The step transition provides a discontinuous change in diameter from the first diameter to the second diameter along a length of the balloon catheter, which may be abrupt”).
Regarding claim 16, Chuter further discloses wherein the interlaced jacket (50 in Figs. 1A-B) would be capable of conforming to the terraced profile and anchoring along the interposing anchor surfaces taught by Nath since Chuter discloses that the interlaced filaments (52 and 54) may be attached to the ends of the balloon membrane (10) via “bonding with adhesive, fusing, heat welding or sonic welding” (PP [0051]). The ends of the balloon membrane include the terraced profile of Nath, therefore the interlaced jacket of Chuter would still be able to conform to the terraced profile as taught by Nath.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chuter (PGPub US 2015/0133988 A1) in view of Vonderwalde (PGPub US 2011/0190867).
Regarding claim 17, Chuter fails to disclose wherein the balloon distal nose includes a blunt profile and the balloon proximal nose includes a tapered profile relative to the blunt profile.
	Vonderwalde, in the same field of endeavor of angioplasty balloons (PP [002]), teaches a balloon (38b in Fig. 6b) wherein the balloon distal nose (32) includes a blunt profile (PP [0077]: “less tapered distal end 32”) and the balloon proximal nose (34) includes a tapered profile (PP [0077]: “more tapered proximal end 34”) relative to the blunt profile.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Chuter disclosure to incorporate the teachings of Vonderwalde and include a blunt distal nose and a tapered proximal nose. One of ordinary skill in the art would have been motivated to perform this modification in order to control the direction of the balloon’s expansion (PP [0073]: “asymmetrical balloon configured for directional expansion”), as expansion will begin from the more tapered end and proceed towards the blunt end.
With respect to claim 18, Chuter further discloses that the interlaced filaments (52 and 54 in Figs. 1A-B) may be attached to the ends of the balloon membrane (10) via “bonding with adhesive, fusing, heat welding or sonic welding” (PP [0051]), and would therefore be capable of conforming to at least the blunt profile of the balloon distal nose, as taught by Vonderwalde, above.
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chuter (PGPub US 2015/0133988 A1) in view of Simpson et al. (PGPub US 2010/0023047 A1).
Regarding claim 19, Chuter fails to disclose in the embodiment of Figs. 1A-B wherein the interlaced jacket includes at least first and second filament densities of the interlaced filament wherein the first filament density is different than the second filament density. However, Chuter discloses that “FIG. 9 shows yet another embodiment illustrating how a fiber 80 of a supporting structure may be used to form regions along the balloon 10 with varying pitch, winding density, and/or other mechanical properties” (PP [0069]), contemplating a varying interlacing density along the length of the interlaced jacket (fiber 80) in order to affect the mechanical properties of the interlaced jacket (80).
	In an analogous field, which is medical balloons, Simpson et al. teaches a reinforcement interlaced jacket coupled to a balloon (505 in Fig. 10) wherein the interlaced jacket includes at least first (510) and second filament densities (515) of the interlaced filaments wherein the first filament density is different than the second filament density (PP [0080]: “In addition, braid may be formed over the ends as indicated at 510. For example, the tube 515 may be teased and the fibers laid over the end”) in order to create relatively stiff and relatively flexible portions. Teasing is a practice for disentangling braided or woven configurations which takes advantage of natural pores/openings within a material to undo their cohesion in order to decrease density, thereby imparting different densities to sections 510 and 515.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Chuter disclosure to incorporate the teachings of Simpson et al. and include at least first and second filament densities of the interlaced filament wherein the first filament density is different than the second filament density. One of ordinary skill in the art would have been motivated to perform this modification in order to provide greater control over the strength and stiffness of the interlaced jacket at various positions along the balloon to control the stiffness and flexibility of the balloon in order to maximize strength and flexibility (Simpson et al. PP [0015]).
Regarding claim 20, Chuter fails to disclose wherein the first filament density is a first pic count and the second filament density is a second pic count.
	Simpson et al. further teaches wherein the first filament density is a first pic count and the second filament density is a second pic count (PP [0080]: “In addition, braid may be formed over the ends as indicated at 510. For example, the tube 515 may be teased and the fibers laid over the end”). Teasing is a practice for disentangling braided or woven configurations which takes advantage of natural pores/openings within a material to undo their cohesion in order to decrease density. Furthermore, as seen in Fig. 10 the first filament density is represented more compactly compared to the second filament density, indicating a difference in density with respect to the tightness of their respective braided configurations.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Chuter disclosure with the teachings of Simpson et al. to incorporate filament densities of varying pic counts. One of ordinary skill in the art would have been motivated to perform this modification in order to provide greater control over the strength and stiffness of the interlaced jacket at various positions along the balloon to control the stiffness and flexibility of the balloon in order to maximize strength and flexibility (Simpson et al. PP [0015]).
With respect to claim 21, Chuter further discloses an alternate embodiment wherein the nose sections (90 in Fig. 9) may have different mechanical properties (PP [0069]: “FIG. 9 shows yet another embodiment illustrating how a fiber 80 of a supporting structure may be used to form regions along the balloon 10 with varying pitch, winding density, and/or other mechanical properties”) than the balloon body section (92).
	Simpson et al. further teaches wherein the balloon membrane proximate at least one of the balloon distal and balloon proximal noses includes the first filament density (510 on ends of balloon 505 in Fig. 10) and the balloon membrane proximate the balloon body includes the second filament density (515 on central section of balloon 505) (PP [0080]: “In addition, braid may be formed over the ends as indicated at 510. For example, the tube 515 may be teased and the fibers laid over the end”, teasing is a practice for disentangling braided or woven configurations which takes advantage of natural pores/openings within a material to undo their cohesion in order to decrease density).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Chuter disclosure in view of Simpson et al. to incorporate that at least one of the balloon distal and balloon proximal noses includes the first filament density and the balloon membrane proximate the balloon body includes the second filament density. One of ordinary skill in the art would have been motivated to combine the teachings and motivations of these references in order to increase the strength of the balloon distal and proximal noses while still maintaining the overall flexibility of the device (Simpson et al. PP [0067]).
Regarding claim 22, Chuter fails to disclose wherein the first filament density is greater than the second filament density.
	Simpson et al. further teaches wherein the first filament density is greater than the second filament density (Fig. 10, PP [0080]: “In addition, braid may be formed over the ends as indicated at 510. For example, the tube 515 may be teased and the fibers laid over the end”, teasing is a practice for disentangling braided or woven configurations which takes advantage of natural pores/openings within a material to undo their cohesion in order to decrease density). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the Chuter disclosure to further incorporate the first filament density being greater than the second filament density. One of ordinary skill in the art would have been motivated to perform this modification in order to increase the strength of the balloon distal and proximal noses while still maintaining the overall flexibility of the device (Simpson et al. PP [0067]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chuter (PGPub US 2015/0133988 A1) in view of Pepper et al. (PGPub US 2014/0277062 A1).
With respect to claim 23, Chuter discloses a balloon assembly (8 in Figs. 1A-B) wherein the balloon (10) is a non-compliant angioplasty balloon (abstract: “Flexible high-pressure angioplasty balloons are disclosed herein”) intended for inflation at high pressures (PP [0011]: "The present invention is directed to balloon catheters, and, more particularly, to angioplasty balloon catheters that include non-compliant balloons that maintain flexibility when inflated", PP [0012]: "The supporting structure may allow the balloon to retain increased flexibility when inflated such that the balloon is able to bend or curve even at relatively high inflation pressures").
	However, Chuter is silent on wherein the balloon assembly is configured for inflation to at least 20 atmospheres.
	However, Pepper et al. teaches, in the same field of endeavor of medical balloons, a balloon assembly (100 in Fig. 1) configured for inflation to at least 20 atmospheres (PP [0024]: “High pressure non-compliant balloons may have rated burst pressures of up to 20 atmospheres or higher”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Chuter disclosure to incorporate the teachings of Pepper et al. and specifically require a balloon assembly capable of inflating to a pressure of at least 20 atmospheres. One of ordinary skill in the art would have been motivated to perform this modification because, as acknowledged through the teachings of the Pepper et al. reference (see referenced paragraphs above), medical balloons configured to dilate or stretch tissue in a lumen requires the exertion of significant pressure of at least 20 atmospheres. In order to accomplish its purpose of performing angioplasty (Chuter, abstract) it would be obvious for the medical balloon of Chuter to inflate to a pressure of at least 20 atmospheres.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771       

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771